Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment  filed  9/14/22 has been entered. Claim 27-28 are new. Claims 19 and 22 are amended. Claims 19-28 are pending and are under examination.

Specification
The amendment to the disclosure to update the status of U.S. Patent Application No. 16/932,331, now U.S. patent No. 11/364,291 is acknowledged.

Claim Rejections Withdrawn
The rejection of claim(s) 19-21 and 25-26 under 35 U.S.C. 103 as being unpatentable over Gomes-Giacoia et al. PloS ONE96):e96705 (11 pages)  as evidenced by Romee et al. Blood. 131 (23): 2515-2527, 2018 cited in IDS in view of Kumar et al. Biol Open. 2018 Jun 15; 7(6): bio032045 (8 pages) is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 22 under 35 U.S.C. 103 as being unpatentable over Gomes-Giacoia et al. PloS ONE96):e96705 (11 pages)  as evidenced by Romee et al. Blood. 131 (23): 2515-2527, 2018  and Kumar et al. Biol Open. 2018 Jun 15; 7(6): bio032045 (8 pages) as applied to claims 19-21 and 25-26 above, further in view of Beatty et al. BJU Int. 2004 Dec; 94(9):1377-83, 2004 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 23 under 35 U.S.C. 103 as being unpatentable over Gomes-Giacoia et al. PloS ONE96):e96705 (11 pages)  as evidenced by Romee et al. Blood. 131 (23): 2515-2527, 2018  and  Kumar et al. Biol Open. 2018 Jun 15; 7(6): bio032045 (8 pages) as applied to claims 19-21 and 25-26 above, further in view of Wong et al. US 2014/0134128 5/15/14 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 24 under 35 U.S.C. 103 as being unpatentable over Gomes-Giacoia et al. PloS ONE96):e96705 (11 pages)  as evidenced by Romee et al. Blood. 131 (23): 2515-2527, 2018  and   Kumar et al. Biol Open. 2018 Jun 15; 7(6): bio032045 (8 pages) as applied to claims 19-21 and 25-26 above, further in view of Goodman et al. WO 2018/112360 6/12/18 is withdrawn in view of the amendment to the claims.

New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as filed does not support the claimed composition of claim 28 wherein the BCG primed dendritic cells are isolated from the bladder mucosa of in intravesical BCG-treated subject. Therefore, claim 28 is drawn to new matter.


Status of the Claims
Claims 19-27 are allowable. Claim 28 is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645